In proceedings to (1) validate petitions designating Lester Klein as a candidate in the election to be held on May 3, 1977 for the public position of Member of the New York City Community School Board, District 11, and (2) invalidate the said petitions, the appeals, which have been transferred to this court by an order of the Appellate Division, First Department, dated April 19, 1977, are from two judgments of the Supreme Court, Bronx County, both dated April 11, 1977 and made after a hearing, (1) the first of which denied the application to invalidate the petitions and (2) the second of which granted the application to invalidate the petitions. *600Judgments affirmed, without costs or disbursements (see Matter of Bernhardt v Sachs, 57 AD2d 598). Hopkins, Acting P. J., Hargett, Damiani and Rabin, JJ., concur.